DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims on October 23rd, 2020. Claims 1, 6, 11, and 16 are amended and claims 2, 4-5, 12, and 14-15 were previously cancelled. Claims 1, 3, 6-11, 13, and 16-20 have been examined in this application. The Information Disclosure Statement (IDS) filed on December 10th, 2020 and January 06th, 2021 has been acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to Prov. U.S. Pat. App. Ser. No. 62/413,287, filed Oct. 26, 2016 and entitled "System and Method for Upselling Customers on Mobile Device Services and Hardware, the disclosure of which is incorporated herein by reference in its entirety. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-11, 13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1, 3, and 6-10 is/are drawn to method (i.e., a process) and claims 11, 13, and 16-20 is/are drawn to system/apparatus (i.e., a manufacture). (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A method comprising: 
creating a catalog associated with a mobile device; 
recording data associated with the mobile device and storing the data in the catalog, the data comprising data selected from the group consisting of activity data, data associated with accessories used with the mobile device, service plans or service modules data; 
creating a set of profiles associated with the mobile device based on the catalog;
associating each profile of the set of profiles with a respective different type of the data; 
comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device to determine if at least one new item can be offered to a user of the mobile device; 
selecting a peer from a plurality of peers, wherein each peer is associated with the one or more sets of peer profiles based on the comparing wherein the peer has set of peer profiles including a first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles; 

and transmitting an offer to the mobile device, the offer including the one or more new items.
	The claimed invention is directed to creating and recording set of attributes (i.e. data) for set of profiles associated to peers (i.e. users), selecting peers based comparing peers profile that doesn’t have same profiles, identifying and transmit to users/peers an offer item, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a mental processes, such as creating a catalog, recording and storing data in a catalog (i.e. set of attributes), selecting peers from comparing and matching peers (i.e. users) that doesn’t have same profiles, identify items to offer based on different profile (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components, then it also falls within the “Mental Processes” subject matter grouping of abstract ideas.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. 

Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
	“A method comprising:” (claim 1)
	“An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: …” (Claim 11)
	“creating a catalog … a mobile device; 
	recording data … mobile device and storing the data … mobile device …; 
	creating a set of profiles … mobile device …; 

	comparing the set of profiles … mobile device; 
	selecting a peer …; 
identifying one or more new items to offer … mobile device …; 
	and transmitting an offer to the mobile device …” (Claims 1 and 11)
	The requirement to execute the claimed steps/functions using “A method comprising:” (claim 1), “An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: …” (Claim 11), “creating a catalog … a mobile device; recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; associating each profile …; comparing the profiles … mobile device; selecting a peer …; identifying one or more new items to offer … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
	The recited additional element(s) of “A method comprising:” (claim 1), “An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: …” (Claim 11), “creating a catalog … a mobile device; recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; associating each profile …; comparing the profiles … mobile device; selecting a peer …; identifying one or more new items to offer … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of “recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because recording/storing data and transmitting an offer, would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
	Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for 
Dependent claim 3, 6-10, 13, and 16-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A method comprising:” (claim 1), “An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: …” (Claim 11), “creating a catalog … a mobile device; recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; associating each profile …; comparing the profiles … mobile device; selecting a peer …; identifying one or more new items to offer … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A method comprising:” (claim 1), “An apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: …” (Claim 11), “creating a catalog … a mobile device; recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; associating each profile …; comparing the profiles … mobile device; selecting a peer …; identifying one or more new items to offer … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “recording data … mobile device and storing the data … mobile device …; creating a set of profiles … mobile device …; and transmitting an offer to the mobile device …” (Claims 1 and 11), additionally and/or alternatively simply append e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These limitations therefore do not qualify as “significantly more”. This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0017] acknowledges that “Systems of the present disclosure may include, by way of example, both general and special purpose microprocessors which may retrieve instructions and data to and from various types of volatile and/or non-volatile memory”, and that the [0023], “identifying one or more new items to offer to the user of the mobile device; and transmitting an offer to the mobile device, the offer including the one or more new items …” i.e. “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and/or “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of receiving and transmitting data/messages over a network. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
e.g., mere data gathering, post-solution activity).
The dependent claims 3, 6-10, 13, and 16-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 10-11, 13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20150339736 (Bennett) in view U.S. Pub. 20150201089 (Raleigh) in view U.S. Pub. 20140297402 (Soudak).
As per claims 1 and 11, Bennett discloses, creating a catalog associated with a mobile device (as per applicant’s spec. 0216, “a catalog comprises a set of attributes associated with a mobile device operated by a user. As described herein, a catalog may represent a centralized storage mechanism used to store all attributes of a mobile device” i.e. cataloging information for device profile creation for a mobile device) (“a user may interact via the client device 104b to sign up for PSS servicing via web browser or downloaded App, and through interacting with the PSS server(s) 108 … profile for the device 104b can also be created on the server(s) 108 so that and 0058, 0037-0039);
recording data associated with the mobile device and storing the data in the catalog, the data comprising data selected from the group consisting of activity data, data associated with accessories used with the mobile device, service plans or service modules data (“Data stored in memory of the device 202 may comprise, for example, one or more of: general device info (e.g., manufacturer, model, OS version, carrier, subscription plan/status, and/or the like), general user info (e.g., name, address, username for post-sale support system account, and/or the like), user data (e.g., non-system files such as documents, emails, contacts, photos, internet history, and/or the like), software activity logs (e.g., voice call history, data usage history (e.g., categorized by network type); application usage history (e.g., categorized by name and/or type of application, time spent, battery energy consumed, and/or the like); history of offerings that were generated/available but not-viewed, available and viewed, viewed and clicked-through, etc.; location history (e.g., based on GPS, networks connected to or available, and/or the like); data indicating call/message forwarding/notification configuration and status; and hardware usage/wear-and-tear data/logs, one or more of which may be a log of output from one or more of the sensor components” and “there are four separate views for offerings for accessories, devices, term service contracts, and prepaid service contracts”) (0059 and 0089, 0124); 
to determine if at least one new item can be offered to a user of the mobile device (“The device-specific and/or user-specific targeted offerings function may comprise analyzing data generated by one or more of: the usage monitoring service 204a, the configuration/environment 
and transmitting an offer to the mobile device, the offer including the one or more new items (“offerings targeted at the particular PSS client device and/or its user or owner are selected (if affiliates have provided pre-generated offers along with criteria/guidelines as to the devices and/or users the offer should be served to) or generated (i.e., customized based on the data received in block 802). In block 806, the selected or generated offerings are served to the client device and/or to other client devices on the same PSS account”) (0123).
Bennett specifically doesn’t discloses, creating a set of profiles associated with the mobile device based on the catalog, associating each profile of the set of profiles with a respective different type of the data, and comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device, however Raleigh discloses, creating a set of profiles associated with the mobile device based on the catalog (“a subset of subscriber groups of the network service plan provisioning system”) (0120, 0041-0042,0157);
associating each profile of the set of profiles with a respective different type of the data (“the service plan includes family plan or multi-user plan (e.g., different network capacity controlled service settings for different users)”) (0167);
comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device to determine if at least one new item can be offered to a user of the mobile device (Examiner notes the bolded claim is taught by Bennett above) (“comparing various 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for creating a catalog associated with a mobile device, recording data associated with the mobile device and storing the data in the catalog selected from the group consisting of activity data with the mobile device, service plans or service modules data to determine if at least one new item can be offered to a user of the mobile device and transmitting an offer to the mobile device, the offer including the one or more new items, as disclosed by Bennett, creating a set of profiles associated with the mobile device based on the catalog, associating each profile of the set of profiles with a respective different type of the data, and comparing the set of profiles to one or more sets of peer profiles that are associated with a peer mobile device, as taught by Raleigh for the purpose to select multiple data plans for various data services to customize an end user device's use of the access network.
Bennett specifically doesn’t discloses, selecting a peer from a plurality of peers based on the comparing first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles and identifying one or more new items to offer to the user of the mobile device based on the second peer profile, however Soudak discloses, selecting a peer from a plurality of peers, wherein each peer is associated with the one or more sets of peer profiles (“Each campaign contains targeting information about their desired audience profiling. The campaign allows to define targeting filters including at least one of: regional settings, user preferences, age, gender and any other profiling parameters”) (0050, 0068) based on the comparing wherein the peer has set of peer profiles including a first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles (“A match making algorithm is employed to select the likeliest offers to attract user attention based on one or more of the following: gathered user's surfing information, offers campaign targeting criteria, user's historic activity, analysis of similar traffic and/or characteristics of the current user request. This algorithm first filters only relevant offers to the users and ranks them according to several parameters in order to select the best ones which will appear at the offer wall …”) (0051, 0049, 0055);
identifying one or more new items to offer to the user of the mobile device based on the second peer profile (“In case of mobile phone number the SMS is sent to his mobile device. In case of an email address an email is sent to end user's email box. Each promoted digital offer is assigned with a unique ID identifying the digital offer, the publisher and the user. This unique ID is embedded in the sent message for associating the consumption on the second device of a digital offer promoted at the first device, and the search keywords for promoting the digital offer”) (0053-0055, 0063-0065).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for creating a catalog associated with a mobile device, recording data associated with the mobile device and storing the data in the catalog selected from the group consisting of activity data with the mobile device, service plans or service modules data to determine if at least one new item can be offered to a user of the mobile device and transmitting an offer to the mobile device, the offer including the one or more new items, as disclosed by Bennett, selecting a peer from a plurality of peers based on the comparing first peer profile matching a profile in the set of profiles and a second peer profile not matching any of the profiles in the set of profiles and identifying one or more new items to offer to the user of the Soudak for the purpose to transmit the offer message with hyperlink of the digital offer to the second device, using the user provided unique communication identifier and receiving feedback message of the user activation or usage of the digital offer at a second device from an application program of the second device with the association to the selected digital offer.

As per claims 3 and 13, Bennett discloses, wherein activity data comprises data regarding one or more of cell changes, roaming table updates, installation and activation of software applications, installation and activation of plug-in software, and phone calls (“Data stored in memory of the device 202 may comprise, for example, one or more of: general device info (e.g., manufacturer, model, OS version, carrier, subscription plan/status, and/or the like), general user info (e.g., name, address, username for post-sale support system account, and/or the like), user data (e.g., non-system files such as documents, emails, contacts, photos, internet history, and/or the like), software activity logs (e.g., voice call history, data usage history (e.g., categorized by network type); application usage history (e.g., categorized by name and/or type of application, time spent, battery energy consumed, and/or the like); history of offerings that were generated/available but not-viewed, available and viewed, viewed and clicked-through, etc.”) (0059).

As per claims 6 and 16, Bennett specifically doesn’t discloses, comparing the profile to one or more sets of peer profiles to determine if at least one new item can be offered to a user of the mobile device comprises generating one or more peer groups associated with the mobile device, however Raleigh discloses, wherein comparing the profile to one or more sets of peer profiles (“comparing various service usage measures (e.g., based on network monitored information, such as by using IPDRs or CDRs, and/or local service usage monitoring information) against expected service usage behavior given the policies that are intended to be in place”) (0135) to determine if at least one new item can be offered to a user of the mobile device (“if a subscriber is indicated to have a language preference of Japanese, an upsell offer could target that demographic (e.g., by offering a sponsored service to access an application that is popular among Japanese speakers). As another example, a subscriber who has a particular device state (e.g., the subscriber record includes data that the subscriber uses an iPhone) can be targeted with an upsell offer that is popular with subscribers having such a device state”) (0115-0116) comprises generating one or more peer groups associated with the mobile device based on the user profile (“The subscriber groups datastore 228 includes subscriber group data structures that include groupings of subscribers. The types of groupings that can be done in a system depends upon the amount of information that is known about subscribers. For example, subscribers can be grouped by device type, device characteristics, demographic characteristics of the subscriber, region, etc.”) (0041).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for creating a catalog associated with a mobile device, recording data associated with the mobile device and storing the data in the catalog selected from the group consisting of activity data with the mobile device, service plans or service modules data to determine if at least one new item can be offered to a user of the mobile device and transmitting an offer to the mobile device, the offer including the one or more new items, as disclosed by Bennett, comparing the profile to one or more sets of peer profiles to determine if at least one new item can be offered to a user of the mobile device comprises generating one or Raleigh for the purpose to select multiple data plans for various data services to customize an end user device's use of the access network.
	
As per claims 7 and 17, Bennett specifically doesn’t discloses, creating a profile associated with the mobile device based on the catalog comprises generating separate profiles for the cataloged activities, the cataloged accessories, and the cataloged service plans or modules, however Raleigh discloses, wherein creating a profile associated with the mobile device based on the catalog comprises generating separate profiles for the cataloged activities, the cataloged accessories, and the cataloged service plans or modules (“The plan catalogs datastore 206 includes plan catalog data structures that are available to consumers or providers of network service plans. The plan catalog data structures are combinations of components from the collection of datastores associated with service plans 202 and the collection of datastores associated with subscribers 204”) (0042).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for creating a catalog associated with a mobile device, recording data associated with the mobile device and storing the data in the catalog selected from the group consisting of activity data with the mobile device, service plans or service modules data to determine if at least one new item can be offered to a user of the mobile device and transmitting an offer to the mobile device, the offer including the one or more new items, as disclosed by Bennett, generating separate profiles for the cataloged activities, the cataloged accessories, and the cataloged service plans or modules, as taught by Tiger for the purpose to 

As per claims 10 and 20, Bennett discloses, wherein transmitting an offer to the mobile device, the offer including the one or more new items comprises transmitting a pop-up or email to a user with the offer (“the user can be emailed or otherwise prompted to revisit the PSS site to finalize the trade-in”) (0101, 0121).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20150339736 (Bennett) in view U.S. Pub. 20150201089 (Raleigh) in view U.S. Pub. 20140297402 (Soudak) in view U.S. Pub. 20160055537 (Tiger).
As per claims 8 and 18, Bennett specifically doesn’t discloses, identifying a service plan if the profile of cataloged activities and the profile of cataloged accessories matches a given peer and the profile of cataloged service plans or modules does not match the given peer, an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer, however Tiger discloses, wherein identifying one or more new items to offer to the user of the mobile device comprises one or more of: identifying a service plan if the profile of cataloged activities and the profile of cataloged accessories matches a given peer and the profile of cataloged service plans or modules does not match the given peer (“An offer may be associated with one or more attribute requirements corresponding to attributes that may be known about a customer in the user information store 310. Attribute requirements may specify a geographic area, age range, gender, or other piece of information about a customer. Attribute requirements may be specified -0068, 0096);
	identifying an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer (“The offer 410 may comprise at least one of a cellular voice package, a cellular data package, a short message service package, an application-specific data package, an event-specific data package, a cellular device, a cellular device accessory”) (0096);
	and identifying an activity if the profile of cataloged accessories and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged activities does not match the given peer (“Targeting criteria used to identify and target users may include explicit, stated user interests on the social-networking system or explicit connections of a user to a node, object, entity, brand, or page on a social-networking system. In addition or as an alternative, such targeting criteria may include implicit or inferred user interests or connections (which may include analyzing a user's history, demographic, social or other activities, friends' social or other activities, subscriptions, or any of the preceding of other users similar to the user”) (0053).
Bennett, identifying a service plan if the profile of cataloged activities and the profile of cataloged accessories matches a given peer and the profile of cataloged service plans or modules does not match the given peer, an accessory if the profile of cataloged activities and the profile of cataloged service plans or modules matches a given peer and the profile of cataloged accessories does not match the given peer, as taught by Tiger for the purpose to retrieve an offer from an offers store, the offer associated with offer selection criteria, and search a user information store to select a mobile user based on a match between the offer selection criteria and user information for the mobile user stored in the user information store.

As per claims 9 and 19, Bennett specifically doesn’t discloses, one or more new items are identified by a mobile phone carrier, however Tiger discloses, wherein the one or more new items are identified by a mobile phone carrier (“Each mobile device provided service by a cellular provider may have a SIM card with an associated Mobile Subscriber Integrated Services Digital Network (MSISDN) number used by the cellular provider to identify the mobile devices”) (0061).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for creating a catalog associated with a mobile device, Bennett, one or more new items are identified by a mobile phone carrier, as taught by Tiger for the purpose to retrieve an offer from an offers store, the offer associated with offer selection criteria, and search a user information store to select a mobile user based on a match between the offer selection criteria and user information for the mobile user stored in the user information store.

Response to Arguments
With regards to §103 rejections:
	Applicant's arguments, see pages 6-9, filed October 23rd, 2020 with respect to the rejection(s) of claims 1, 3, 6-11, 13, and 16-20 have been fully considered but are moot in view of the new ground(s) of rejection.
	Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

With regards to § 101 rejection:
The Examiner has considered Applicant’s arguments for claims 1, 3, 6-11, 13, and 16-20 filed October 23rd, 2020 have been fully considered but are unpersuasive. 
Applicant states, “The Claims Are Not Directed to Any of The Enumerated Judicial Exceptions …” Remarks 9-10.
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Furthermore, these steps, under their broadest reasonable interpretation, encompass a mental processes, such as creating a catalog, recording and storing data in a catalog (i.e. set of attributes), selecting peers from comparing and matching peers (i.e. users) that doesn’t have same profiles, identify items to offer based on different profile (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components, then it also falls within the “Mental Processes” subject matter grouping of abstract ideas.
Applicant further states, “The Claims Integrate the Alleged Judicial Exception into A Practical Application … The Claims Recite "Significantly More" Than the Alleged Abstract Idea” Remarks 9-10.
Applicant's arguments have been fully considered but they are not persuasive. The claims recites an abstract idea of recording/collecting set of attributes (i.e. data) for set of profiles associated to peers (i.e. users), selecting peers based on profile matching, identifying offer items to transmit to users/peers executed on a processor and mobile devices, i.e. “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and/or “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of recording and transmitting data/messages over a network. 
This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. (See MPEP 2106.05 (d) (g)). Additionally, there is no technical evidence/technical support in the Applicant’s Specifications of technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented. Thus the 35 U.S.C. 101 rejection for the pending claims is/are maintained.

Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Pub. 20140248852 (“Raleigh”); US. Pat. 8285602 (“Yi”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682